Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 28, 2018

                                      No. 04-18-00355-CV

             IN THE ESTATE OF MARY JANE HARGROVE, DECEASED,

                   From the County Court at Law, Val Verde County, Texas
                                   Trial Court No. 6430
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER
         By order dated September 26, 2018, appellant was ordered to show cause in writing why
this appeal should not be dismissed for want of prosecution based on appellant’s failure to timely
file his brief. On September 28, 2018, appellant’s attorney filed a written response stating the
deadline for filing the brief was inadvertently overlooked and requesting an extension of time to
file the brief. The request is GRANTED. Appellant’s brief must be filed no later than October
29, 2018.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of September, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court